Exhibit 10.12

 

SERVICES AGREEMENT

 

THIS AGREEMENT is made on April 28th, 2015

BETWEEN

 

1.Next 1 Interactive, Inc. of (the “Buyer”); and

2.RealBiz Media Group, Inc of (the “Service Provider”),

 

collectively referred to as the “Parties”. RECITALS

 

The Buyer wishes to be provided with the Services (defined below) by the Service
Provider and the Service Provider agrees to provide the Services to the Buyer on
the terms and conditions of this Agreement.

 

1.Key Terms

 

1.1  Services

 

The Service Provider shall provide the following services (“Services”) to the
Buyer in accordance with the terms and conditions of this Agreement:

 

·Processing of pictures to videos.

·Processing of Ez Flix Videos for Employment Search Industry.

·Other services as may be requested from time to time.

·Nothing is this agreement prohibits Next1 from utilizing other developers to
perform such requested work.

 

1.2  Delivery of the Services

 

a.Start date: The Service Provider shall commence the provision of the Services
on execution of this agreement

b.Completion date: The Service Provider shall provide the services on going
until either Party gives ninety (90) days prior written notices of termination.

 

1.3  Fees

 

a.Buyer shall pay $75,000 as prepayment as set up for the services to be
provided as noted in Section 1 Subsection 1.1

b.Service Provider agrees to pay the favored nation pricing for the execution of
the services noted in Section 1 Subsection 1.1

c.Fees are earned upon execution of the Services noted in Section 1 Subsection
1.1

d.Once the aforementioned $75,000 prepayment has been drawn down, Fees shall be
paid as invoiced, once written approval of cost(s) is given by Next1

 

1.5  Payment

 

a.The Buyer agrees to pay the Fees to the Service Provider in the form of
$75,000 paid in cash and the balance in debt forgiveness.

b.The Service Provider shall invoice the Buyer monthly for the Services that it
has provided to the Buyer

c.The Buyer shall pay such invoices within twenty one (21) days of their receipt
from the Service Provider.

d.Any charges payable under this Agreement are exclusive of any applicable
taxes, tariff surcharges or other like amounts assessed by any governmental
entity arising as a result of the provision of the Services by the Service
Provider to the Buyer under this Agreement and such shall be payable by the
Buyer to the Service Provider in addition to all other charges payable
hereunder.

 

 

 

 

2.General terms

 

2.1  Intellectual Property Rights

 

The Service Provider agrees to grant to the Buyer a non-exclusive, irrevocable,
royalty free license to use, copy and modify any elements of the Material not
specifically created for the Buyer as part of the Services. In respect of the
Material specifically created for the Buyer as part of the Services, the Service
Provider assigns the full title guarantee to the Buyer and any all of the
copyright, other intellectual property rights and any other data or material
used or subsisting in the Material whether finished or unfinished. If any third
party intellectual property rights are used in the Material the Service Provider
shall ensure that it has secured all necessary consents and approvals to use
such third party intellectual property rights for the Service Provider and the
Buyer. For the purposes of this Clause 2.1, “Material” shall mean the materials,
in whatever form, used by the Service Provider to provide the Services and the
products, systems, programs or processes, in whatever form, produced by the
Service Provider pursuant to this Agreement.

 

2.2  Warranty

 

a.The Service Provider represents and warrants that:

 

i.it will perform the Services with reasonable care and skill; and

ii.the Services and the Materials provided by the Service Provider to the Buyer
under this Agreement will not infringe or violate any intellectual property
rights or other right of any third party.

 

2.3  Limitation of liability

 

a.Subject to the Buyer’s obligation to pay the Fees to the Service Provider,
either Party’s liability in contract, tort or otherwise (including negligence)
arising directly out of or in connection with this Agreement or the performance
or observance of its obligations under this Agreement and every applicable part
of it shall be limited in aggregate to the Fees.

b.To the extent it is lawful to exclude the following heads of loss and subject
to the Buyer’s obligation to pay the Fees, in no event shall either Party be
liable for any loss of profits, goodwill, loss of business, loss of data or any
other indirect or consequential loss or damage whatsoever.

c.Nothing in this Clause 2.3 will serve to limit or exclude either Party’s
liability for death or personal injury arising from its own negligence.

 

2.4  Term and Termination

 

a.This Agreement shall be effective on the date hereof and shall continue,
unless terminated sooner in accordance with Clause 2.4(b), until the Completion
Date.

b.Either Party may terminate this Agreement upon notice in writing if:

 

iii.the other is in breach of any material obligation contained in this
Agreement, which is not remedied (if the same is capable of being remedied)
within 30 days of written notice from the other Party so to do; or

iv.a voluntary arrangement is approved, a bankruptcy or an administration order
is made or a receiver or administrative receiver is appointed over any of the
other Party’s assets or an undertaking or a resolution or petition to wind up
the other Party is passed or presented (other than for the purposes of
amalgamation or reconstruction) or any analogous procedure in the country of
incorporation of either Party or if any circumstances arise which entitle the
Court or a creditor to appoint a receiver, administrative receiver or
administrator or to present a winding-up petition or make a winding-up order in
respect of the other Party.

 

c.Any termination of this Agreement (howsoever occasioned) shall not affect any
accrued rights or liabilities of either Party nor shall it affect the coming
into force or the continuance in force of any provision hereof which is
expressly or by implication intended to come into or continue in force on or
after such termination.

 

 

 

 

2.5  Relationship of the Parties

 

The Parties acknowledge and agree that the Services performed by the Service
Provider, its employees, agents or sub-contractors shall be as an independent
contractor and that nothing in this Agreement shall be deemed to constitute a
partnership, joint venture, agency relationship or otherwise between the
Parties.

 

2.6  Confidentiality

 

Neither Party will use, copy, adapt, alter or part with possession of any
information of the other which is disclosed or otherwise comes into its
possession under or in relation to this Agreement and which is of a confidential
nature. This obligation will not apply to information which the recipient can
prove was in its possession at the date it was received or obtained or which the
recipient obtains from some other person with good legal title to it or which is
in or comes into the public domain otherwise than through the default or
negligence of the recipient or which is independently developed by or for the
recipient.

 

2.7  Notices

 

Any notice which may be given by a Party under this Agreement shall be deemed to
have been duly delivered if delivered by hand, first class post, facsimile
transmission or electronic mail to the address of the other Party as specified
in this Agreement or any other address notified in writing to the other Party.
Subject to any applicable local law provisions to the contrary, any such
communication shall be deemed to have been made to the other Party, if delivered
by:

 

ii.first class post, 2 days from the date of posting;

iii.hand or by facsimile transmission, on the date of such delivery or
transmission; and

iv.electronic mail, when the Party sending such communication receives
confirmation of such delivery by electronic mail.

 

2.8  Miscellaneous

 

a.The failure of either Party to enforce its rights under this Agreement at any
time for any period shall not be construed as a waiver of such rights.

b.If any part, term or provision of this Agreement is held to be illegal or
unenforceable neither the validity or enforceability of the remainder of this
Agreement shall be affected.

c.Neither Party shall assign or transfer all or any part of its rights under
this Agreement without the consent of the other Party.

d.This Agreement may not be amended for any other reason without the prior
written agreement of both Parties.

e.This Agreement constitutes the entire understanding between the Parties
relating to the subject matter hereof unless any representation or warranty made
about this Agreement was made fraudulently and, save as may be expressly
referred to or referenced herein, supersedes all prior representations,
writings, negotiations or understandings with respect hereto.

f.Neither Party shall be liable for failure to perform or delay in performing
any obligation under this Agreement if the failure or delay is caused by any
circumstances beyond its reasonable control, including but not limited to acts
of god, war, civil commotion or industrial dispute. If such delay or failure
continues for at least 7 days, the Party not affected by such delay or failure
shall be entitled to terminate this Agreement by notice in writing to the other.

g.This Clause 2.8(g) and Clauses 2.3, 2.5, 2.6, 2.7 and 2.8 of this Agreement
shall survive any termination or expiration.

h.This Agreement shall be governed by the laws of the jurisdiction in which the
Buyer is located (or if the Buyer is based in more than one country, the country
in which its headquarters are located) (the “Territory”) and the Parties agree
to submit disputes arising out of or in connection with this Agreement to the
non-exclusive of the courts in the Territory.

 

 

 

 

AS WITNESS the hands of the Parties hereto or their duly authorized
representatives the day and year first above written.

 

SIGNED by ) for and on behalf of ) /s/ Bill Kerby [the Buyer] ) Bill Kerby

 

 

SIGNED by ) /s/ Alex Aliksanyan for and on behalf of ) Alex O. Aliksanyan [the
Service Provider] )

 

 

 

 